Per Curiam.
Tbe plaintiffs introduced tbe judgment roll in a former case between tbe parties under whom both plaintiffs and defendants respectively claim title. Tbis evidence was relied upon as an estoppel. Tbe defendants objected to tbe introduction of tbe evidence upon tbe ground tbat tbe estoppel by judgment was not pleaded, but tbe law has been settled contrary to tbe contention of tbe defendants. Stancill v. James, 126 N. C., 190, 35 S. E., 245; Moody v. Wike, 181 N. C., 509, 107 S. E., 457; Bullard v. Insurance Co., 189 N. C., 34, 126 S. E., 179. These decisions bold tbat tbe record and judgment, in a former action between tbe same parties or their privies, involving title to tbe same tract of land, may be offered in evidence, although not pleaded in tbe complaint; but when an estoppel is relied upon as a defense, it must be pleaded.
No error.
ConNOb, J., not sitting.